
	

113 HR 4092 : Streamlining Energy Efficiency for Schools Act of 2014
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4092
		IN THE SENATE OF THE UNITED STATES
		June 24, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Energy Policy and Conservation Act to establish the Office of Energy Efficiency and
			 Renewable Energy as the lead Federal agency for coordinating Federal,
			 State, and local assistance provided to promote the energy retrofitting of
			 schools.
	
	
		1.Short titleThis Act may be cited as the Streamlining Energy Efficiency for Schools Act of 2014.
		2.Coordination of energy retrofitting assistance for schoolsSection 392 of the Energy Policy and Conservation Act (42 U.S.C. 6371a) is amended by adding at the
			 end the following:
			
				(e)Coordination of energy retrofitting assistance for schools
					(1)Definition of schoolNotwithstanding section 391(6), for the purposes of this subsection, the term school means—
						(A)an elementary school or secondary school (as defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801));
						(B)an institution of higher education (as defined in section 102(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1002(a));
						(C)a school of the defense dependents’ education system under the Defense Dependents’ Education Act of
			 1978 (20 U.S.C. 921 et seq.) or established under section 2164 of title
			 10, United States Code;
						(D)a school operated by the Bureau of Indian Affairs;
						(E)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of
			 1988 (25 U.S.C. 2511)); and
						(F)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965
			 (20 U.S.C. 1059c(b))).
						(2)Establishment of clearinghouseThe Secretary, acting through the Office of Energy Efficiency and Renewable Energy, shall establish
			 a clearinghouse to disseminate information regarding available Federal
			 programs and financing mechanisms that may be used to help initiate,
			 develop, and finance energy efficiency, distributed generation, and energy
			 retrofitting projects for schools.
					(3)RequirementsIn carrying out paragraph (2), the Secretary shall—
						(A)consult with appropriate Federal agencies to develop a list of Federal programs and financing
			 mechanisms that are, or may be, used for the purposes described in
			 paragraph (2); and
						(B)coordinate with appropriate Federal agencies to develop a collaborative education and outreach
			 effort to streamline communications and promote available Federal programs
			 and financing mechanisms described in subparagraph (A), which may include
			 the development and maintenance of a single online resource that includes
			 contact information for relevant technical assistance in the Office of
			 Energy Efficiency and Renewable Energy that States, local education
			 agencies, and schools may use to effectively access and use such Federal
			 programs and financing mechanisms..
		
	Passed the House of Representatives June 23, 2014.Karen L. Haas,Clerk
